Exhibit 10.1
FIRST AMENDMENT




Reference is made to that certain Credit Agreement, dated as of September 30,
2010 (as amended and modified from time to time, the "Credit Agreement"), by and
among Vectren Capital Corp., an Indiana corporation (the "Borrower"), the
Guarantor, the Lenders and Wells Fargo Bank, National Association, as
administrative agent (the "Administrative Agent").  Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Credit Agreement.


The parties hereto agree that a mutual error was made in drafting Section
7.13(i) of the Credit Agreement and that Section 7.13(i) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


(i)           in addition to Liens covered by (a)-(h) above, Liens securing
Indebtedness not exceeding 15% of the Guarantor's Consolidated Net Worth in the
aggregate outstanding at any time.


This First Amendment is a Loan Document.  All references in the Credit Agreement
and the other Loan Documents to the Credit Agreement shall be deemed to refer to
the Credit Agreement as amended hereby.  Except as modified hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents shall
remain in full force and effect.


This First Amendment may be executed by the parties hereto in several
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement.  Delivery of an
executed counterpart by telecopy or other secure electronic format (.pdf) shall
be as effective as an original.  This First Amendment shall be governed by the
laws of the State of Illinois and shall become effective upon the Administrative
Agent's receipt of counterparts hereof duly executed by the Required Lenders and
each of the Loan Parties.








[SIGNATURE PAGES FOLLOW]








































The parties hereto have caused this First Amendment to be executed as of
November 2, 2010.






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By           /s/ Allison
Newman                                                                
Name:           Allison Newman
Title:           Director








LENDERS:                                           WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as a Lender, Swing Line Lender and an L/C Issuer


By:           /s/ Allison
Newman                                                      
Name:           Allison Newman
Title:           Director


BANK OF AMERICA, N.A.,
as a Lender and an L/C Issuer


By:           /s/ Carlos
Morales                                                      
Name:           Carlos Morales
Title:           Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender and an L/C Issuer


By:           /s/ Helen D.
Davis                                                      
Name:           Helen D. Davis
Title:           Authorized Officer


UNION BANK, N.A.,
as a Lender and an L/C Issuer


By:           /s/ Susan K.
Johnson                                                                
Name:           Susan K. Johnson
Title:           Vice President


FIFTH THIRD BANK,
as a Lender


By:           /s/ Jennifer
Raibley                                                      
Name:           Jennifer Raibley
Title:           Vice President


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:           /s/ Shawn
O’Hara                                                      
Name:           Shawn O’Hara
Title:           Managing Director


PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:           /s/ Chris
Johnson                                                      
Name:           Chris Johnson
Title:           Assistant Vice President


REGIONS BANK,
as a Lender


By:           /s/ Eric
Harvey                                                      
Name:           Eric Harvey
Title:           Vice President




OLD NATIONAL BANK,
as a Lender


By:           /s/ Wade Jenkins                                           
Name:           Wade Jenkins
Title:           Vice President


INTEGRA BANK N.A.,
as a Lender


By:           /s/ Chris E.
Rutledge                                                      
Name:           Chris E. Rutledge
Title:           SVP














BORROWER:
VECTREN CAPITAL CORP.,

 
as Borrower



By           /s/ Robert L.
Goocher                                                                
Name:           Robert L. Goocher
Title:           Vice President, Treasurer and Asst. Secretary


GUARANTOR:                                                      VECTREN
CORPORATION


By           /s/ Robert L.
Goocher                                                                
Name:           Robert L. Goocher
Title:           Treasurer and Vice President of InvestorRelations
 
 






INDS01 SWT 1320091v1